UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2015 Cybergy Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52664 98-0371433 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10333 E. Dry Creek Rd, Suite 200 Englewood, CO 80112 (Address of principal executive offices) (Zip Code) (303) 586-3232 (Registrant’s telephone number, including area code) N/A (Former name or former address since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On October 6, 2015, Cybergy Holdings, Inc. (the “Company”) accepted the resignation of David Carey, one of the members of its board of directors. Mr. Carey, 70, decided to resign from the board of directors to pursue other interests. There was no disagreement between the Company and Mr. Carey. The Company is conducting a search for a replacement to fill the vacancy. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CYBERGY HOLDINGS, INC. Date: October 13, 2015 By: /s/ Bill Gregorak Bill Gregorak Chief Financial Officer 3
